OPINION — AG — ** EX OFFICIO — VOTING PRIVILEGES — COMMISSION ** (1) THE EX OFFICIO MEMBERS OF A REGIONAL PLANNING COMMISSION, AS DESIGNATED BY 11 Ohio St. 46-101 [11-46-101] HAVE THE SAME POWER AND AUTHORITY AS THE OTHER MEMBERS OF THE COMMISSION, INCLUDING VOTING PRIVILEGES. (2) PURSUANT TO 11 Ohio St. 45-101 [11-45-101] ET SEQ., A MUNICIPAL PLANNING COMMISSION HAS JURISDICTION ONLY WITHIN THE CORPORATE LIMITS OF A MUNICIPALITY. WHERE A MUNICIPAL PLANNING COMMISSION IS SERVING ON A REGIONAL PLANNING COMMISSION, THE JURISDICTION OF THE REGIONAL COMMISSION IS SET FORTH IN 11 Ohio St. 46-102 [11-46-102] (JURISDICTION, AUTHORITY, DEFINITIONS, BOUNDARY) CITE: 11 Ohio St. 45-101 [11-45-101], 11 Ohio St. 45-104 [11-45-104] 11 Ohio St. 45-104 [11-45-104](B), 11 Ohio St. 46-101 [11-46-101] 11 Ohio St. 46-102 [11-46-102] (KAY KAREN KENNEDY)